                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN
                                 MILWAUKEE DIVISION


ERIN COTTER
406 Forest Avenue
Plymouth, Wisconsin 53073

               Plaintiff,
                                                            Case No.:       18-cv-1847
       v.
                                                            JURY TRIAL DEMANDED
MILWAUKEE AREA TECHNICAL
COLLEGE FOUNDATION, INC.
700 West State Street, Room S214
Milwaukee, Wisconsin 53233

               Defendant


                                         COMPLAINT


       COMES NOW Plaintiff, Erin Cotter, by her counsel, WALCHESKE & LUZI, LLC, as and

for a claim against Defendant, alleges and shows to the Court as follows:

                                 JURISDICTION AND VENUE

       1.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1331 because

this case involves a federal question under the Fair Labor Standards Act of 1938, as amended, 29

U.S.C. § 201 et seq. (“FLSA”).

       2.      This Court has supplemental jurisdiction over this matter pursuant to 28 U.S.C.

§ 1367 because this case involves claims under Wisconsin’s Wage Payment and Collection Laws

(“WWPCL”), and these claims are so related in this action within such original jurisdiction that

they form part of the same case or controversy under Article III of the United States Constitution.




                                                1

            Case 2:18-cv-01847-PP Filed 11/26/18 Page 1 of 10 Document 1
       3.       Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b) and (c) because

Defendant resides and/or operates its business in the Eastern District of Wisconsin, and the

unlawful employment practices of which Plaintiff complains occurred within the Eastern District

of Wisconsin.

                                  PARTIES AND COVERAGE

       4.       Plaintiff, Erin Cotter, is an adult female resident of the State of Wisconsin with a

post office address of 406 Forest Avenue, Plymouth, Wisconsin 53073.

       5.       Defendant, Milwaukee Area Technical College Foundation, Inc., was at all material

times herein, an enterprise with a principal address of 700 West State Street, Milwaukee,

Wisconsin 53233.

       6.       Defendant is a higher educational institution that provides services across multiple

locations throughout the State of Wisconsin.

       7.       During the relevant time periods as stated herein, Defendant employed more than

two (2) employees.

       8.       During the relevant time periods as stated herein, Defendant was an enterprise

operating a private institution of higher education.

       9.       During the relevant time periods as stated herein, Defendant was an “employer” as

that term is defined under the FLSA and the WWPCL.

       10.      During the relevant time periods as stated herein, Plaintiff was “employed” by

and/or an “employee” of Defendant, as these terms are defined under the FLSA and the WWPCL.

                                  GENERAL ALLEGATIONS

       11.      On or about September 5, 2017 Defendant hired Plaintiff as a Full-Time, Office

Specialist for the Recruitment Department in Defendant’s Student Services Division.



                                                 2

            Case 2:18-cv-01847-PP Filed 11/26/18 Page 2 of 10 Document 1
       12.     During Plaintiff’s employment with Defendant, Plaintiff performed work primarily

at Defendant’s Milwaukee, Wisconsin location, located at 700 West State Street, Milwaukee,

Wisconsin 53233.

       13.     During Plaintiff’s employment with Defendant and in her position of Office

Specialist for the Recruitment Department, her job duties and responsibilities included:

communicating with students and/or prospective students; scheduling campus tours; coordinating

meetings between students and recruiters; assisting with the planning of and preparation for events;

preparing and maintaining office documents and Google folder system; overseeing a staff of lower

level clerical employees; and other various office duties.

       14.     At the outset of Plaintiff’s employment with Defendant, Plaintiff was allotted

vacation and/or sick time that accrued throughout her employment.

       15.     During Plaintiff’s employment with Defendant, Defendant agreed to compensate

Plaintiff on an hourly basis for all work performed.

       16.     During Plaintiff’s employment with Defendant, Plaintiff performed compensable

work at, on behalf of, and/or at the direction of Defendant.

       17.     During Plaintiff’s employment with Defendant, Defendant compensated Plaintiff

with an hourly rate of pay of $21.72.

       18.     During Plaintiff’s employment with Defendant, Plaintiff was a non-exempt

employee for FLSA and WWPCL purposes.

       19.     During Plaintiff’s employment with Defendant, Defendant compensated Plaintiff

for work performed via bi-weekly direct deposits.




                                                 3

          Case 2:18-cv-01847-PP Filed 11/26/18 Page 3 of 10 Document 1
       20.     During Plaintiff’s employment with Defendant, Defendant’s agreement with

Plaintiff was to compensate her at her hourly rate of pay for any and all work performed, and at an

overtime rate of pay for any and all work performed beyond forty (40) hours in a workweek.

       21.     During Plaintiff’s employment with Defendant, Defendant typically or customarily

scheduled Plaintiff to work 38.75 hours per workweek.

       22.     During Plaintiff’s employment with Defendant, Plaintiff often worked in excess of

forty (40) hours per workweek.

       23.     During Plaintiff’s employment with Defendant, Defendant initially scheduled

Plaintiff to work from 7:45 a.m. to 4:15 p.m, Monday through Friday. Subsequently, Defendant

scheduled Plaintiff to work from 7:30 a.m. to 4:00 p.m. Monday through Friday.

       24.     During Plaintiff’s employment with Defendant, Plaintiff typically or customarily

arrived to work at Defendant between 7:00 a.m. and 7:15 a.m.

       25.     During Plaintiff’s employment with Defendant, Plaintiff typically or customarily

arrived to work at Defendant between 7:00 a.m. and 7:15 a.m., regardless of whether her scheduled

start time was 7:45 or 7:30 a.m.

       26.     During Plaintiff’s employment with Defendant and upon her arrival to work at

Defendant, Plaintiff immediately began performing compensable work.

       27.     During Plaintiff’s employment with Defendant and upon her arrival to work at

Defendant, Plaintiff immediately began performing compensable work in the form of booting-up

her computer, responding to and sending emails, responding to and sending messages from student

workers with whom she worked, responding to and sending messages to her supervisor, and other

work-related activities.




                                                4

           Case 2:18-cv-01847-PP Filed 11/26/18 Page 4 of 10 Document 1
       28.     During Plaintiff’s employment with Defendant and at the end of her scheduled

workday, Plaintiff typically or customarily worked beyond her scheduled shift end-time.

       29.     During Plaintiff’s employment with Defendant, Plaintiff was responsible for

manually recording or tracking her hours worked each workday.

       30.     During Plaintiff’s employment with Defendant, Plaintiff was responsible for

submitting her hours worked into Defendant’s timekeeping system on a bi-weekly basis.

       31.     During Plaintiff’s employment with Defendant, Plaintiff initially reported to Sophia

Williams, Manager. Subsequently, she reported to Marwill Santiago, Interim Manager.

       32.     During Plaintiff’s employment with Defendant, Defendant, specifically Williams

and Santiago, told Plaintiff not to record or submit her hours worked before or after her scheduled

shift start and end times.

       33.     During Plaintiff’s employment with Defendant and in reference to Plaintiff’s

performance of pre- and post-shift work, Williams and Santiago told her that it was okay that she

was working pre- or post-shift, but that she would not be paid for such time.

       34.     During Plaintiff’s employment with Defendant and in reference to Plaintiff’s

performance of pre-shift work, Williams or Santiago told her, “It’s better than taking a nap in the

parking garage until it’s time to come in,” or words to that effect.

       35.     On occasions when Plaintiff submitted an accurate record of her hours worked (in

that the hours submitted exceeded her scheduled hours of work as a result of pre- and post-shift

work performed) into Defendant’s timekeeping system, Williams and Santiago verbally

reprimanded her.




                                                  5

           Case 2:18-cv-01847-PP Filed 11/26/18 Page 5 of 10 Document 1
          36.   On occasions when Plaintiff submitted an accurate record of her hours worked into

Defendant’s timekeeping system, Williams and Santiago overrode and changed Plaintiff’s hours

of work to reflect her scheduled shift start and end times.

          37.   During Plaintiff’s employment with Defendant, Plaintiff’s scheduled hours of work

included a daily, forty-five (45) minute unpaid meal break.

          38.   During Plaintiff’s employment with Defendant, Plaintiff’s meal break was not

scheduled to occur at any given or specific time during her workday.

          39.   During Plaintiff’s employment with Defendant, Plaintiff periodically worked

through or while taking her meal break.

          40.   During Plaintiff’s employment with Defendant and on occasions when she worked

through or during her meal break, Santiago told Plaintiff that doing so was, “[Plaintiff’s] choice,”

or words to that effect.

          41.   During Plaintiff’s employment with Defendant an on occasions when she worked

through or during her meal break, she typically or customarily told Santiago that she did so and

requested the ability to leave before her scheduled shift end-time as a result, which Santiago

denied.

          42.   During Plaintiff’s employment with Defendant an on occasions when she worked

through or during her meal break, Defendant did not compensate Plaintiff for such meal break.

          43.   During Plaintiff’s employment with Defendant, Plaintiff did not have the option or

ability to indicate that she worked through or during her meal break in Defendant’s timekeeping

system.

          44.   On or about August 14, 2018, Defendant terminated Plaintiff’s employment.




                                                 6

            Case 2:18-cv-01847-PP Filed 11/26/18 Page 6 of 10 Document 1
       45.      Upon information and belief, at the time of Plaintiff’s termination, Plaintiff had

accrued and unused vacation and/ or sick time remaining.

       46.      Upon information and belief, Defendant did not compensate Plaintiff for her

remaining accrued and unused vacation and/or sick time subsequent to her termination.

                     FIRST CAUSE OF ACTION – FLSA VIOLATIONS
                                 (OVERTIME PAY)

       47.      Plaintiff reasserts and incorporates by reference all paragraphs set forth above as if

restated herein.

       48.      29 U.S.C. § 207(a)(1) of the FLSA regulates, among other things, the payment of

an overtime premium by employers who are an enterprise operating a private institution of higher

education.

       49.      At all times material herein, Plaintiff was entitled to the rights, protections, and

benefits provided under the FLSA, 29 U.S.C. § 201 et seq.

       50.      Defendant intentionally violated the FLSA by not compensating Plaintiff with an

overtime rate of pay for each hour worked over forty (40) hours in a workweek during Plaintiff’s

employment with Defendant.

       51.      Defendant’s failure to properly and legally compensate Plaintiff for any and all

compensable work performed during her employment was willfully perpetrated. Defendant has

neither acted in good faith nor with reasonable grounds to believe that its actions and omissions

were not a violation of the FLSA, and as a result thereof, Plaintiff is entitled to recover an award

of liquidated damages in an amount equal to the amount of unpaid overtime wages above pursuant

to Section 216(b) of the FLSA. Alternatively, should the Court find that Defendant acted

reasonably with good faith in failing to pay overtime wages, Plaintiff is entitled to an award of

pre-judgment interest at the applicable legal rate.


                                                  7

             Case 2:18-cv-01847-PP Filed 11/26/18 Page 7 of 10 Document 1
       52.      As a result of the aforesaid willful violations of the FLSA’s provisions, overtime

compensation has been unlawfully withheld from Plaintiff by Defendant.

       53.      Plaintiff is entitled to damages equal to the overtime compensation due and owing

to her within the three (3) years preceding the date of filing of the Complaint, ECF No. 1, plus

periods of equitable tolling because Defendant acted willfully and knew or showed reckless

disregard of whether its conduct was prohibited by the FLSA and otherwise engaged in wrongful

conduct that prevented Plaintiff from asserting her claims against Defendant.

       54.      Pursuant to the FLSA, 29 U.S.C. § 216(b), successful plaintiffs are entitled to

reimbursement of the costs and attorneys’ fees expended in successfully prosecuting an action for

unpaid wages.

           SECOND CAUSE OF ACTION – WWPCL VIOLATIONS
(OVERTIME PAY – TIMESHAVING; FAILURE TO PAY AN AGREED UPON WAGE;
                    AND ON-DUTY MEAL PERIODS)

       55.      Plaintiff reasserts and incorporates by reference all paragraphs set forth above as if

restated herein.

       56.      At all times material herein, Plaintiff was an employee of Defendant within the

meaning of Wis. Stat. § 109.01(1r), Wis. Stat. § 103.001(5), and Wis. Stat. § 104.01(2)(a).

       57.      At all times material herein, Defendant was an employer of Plaintiff within the

meaning of Wis. Stat. § 109.01(2), Wis. Stat. § 103.001(6), Wis. Stat. § 104.01(3)(1), and Wis.

Admin. Code § DWD 272.01(5).

       58.      At all times material herein, Defendant employed Plaintiff within the meaning of

Wis. Stat. §§ 109.01 et seq., 103.01 et seq., 104.01 et seq., and Wis. Admin. Code § DWD 272.01.

       59.      At all times material herein, Plaintiff regularly performed activities that were an

integral and indispensable part of her principal activities without receiving compensation for these



                                                  8

           Case 2:18-cv-01847-PP Filed 11/26/18 Page 8 of 10 Document 1
activities, including at an overtime rate of pay, at the correct overtime rate of pay, and at a

previously agreed-upon rate of pay.

       60.     During Plaintiff’s employment with Defendant, Defendant failed to compensate

Plaintiff for all hours worked and work performed, including but not limited to at an agreed-upon

wage, as defined in Wis. Stat. § 109.01(3), including at her normal and previously agreed-upon

regular rate of pay for all hours worked and work performed during said workweek, and payment

of accrued vacation and/or sick time.

       61.     At all times material herein, Wis. Admin. Code § DWD 274.02(3) was applicable

to Plaintiff’s employment with Defendants, which states: “The employer shall pay all employees

for on-duty meal periods, which are to be counted as work time. An on-duty meal period is a meal

period where the employer does not provide at least 30 minutes free from work.”

       62.     The foregoing conduct, as alleged above, constitutes willful violations of the

WWPCL.

       63.     As set forth above, Plaintiff sustained losses in compensation as a proximate result

of Defendant’s violations. Accordingly, Plaintiff seeks damages in the amount of her unpaid

compensation, injunctive relief requiring Defendant to cease and desist from its violations of the

Wisconsin laws described herein and to comply with them, and such other legal and equitable

relief as the Court deems just and proper. Under Wis. Stat. § 109.11, Plaintiff may be entitled to

liquidated damages equal and up to fifty percent (50%) of the unpaid wages.

       64.     Plaintiff seeks recovery of attorneys’ fees and costs of this action to be paid by

Defendant, pursuant to the WWPCL.




                                                9

          Case 2:18-cv-01847-PP Filed 11/26/18 Page 9 of 10 Document 1
      WHEREFORE, Plaintiff respectfully requests that this Court:

      1. Order Defendant to make Plaintiff whole by providing reimbursement for unpaid

         wages, including but not limited to overtime wages, agreed-upon wages, accrued

         vacation and/or sick time, on-duty meal periods, and pre-judgment and post-judgment

         interest, and for all times spent performing compensable work for which Plaintiff was

         not properly paid as provided under the FLSA and WWPCL;

      2. Grant to Plaintiff her attorneys’ fees, costs, and disbursements as provided by statute;

      3. Grant to Plaintiff liquidated damages against Defendant; and

      4. Grant to Plaintiff whatever other relief this Court deems necessary and proper.

      PLAINTIFF DEMANDS A JURY AS TO ALL TRIABLE ISSUES.



      Dated this 26th day of November, 2018

                                                   WALCHESKE & LUZI, LLC
                                                   Counsel for Plaintiff

                                                   s/ Matthew J. Tobin_______________
                                                   James A. Walcheske, State Bar No. 1065635
                                                   Matthew J. Tobin, State Bar No. 1097545
WALCHESKE & LUZI, LLC
15850 W. Bluemound Road, Suite 304
Brookfield, Wisconsin 53005
Phone: (262) 780-1953
Fax: (262) 565-6469
jwalcheske@walcheskeluzi.com
mtobin@walcheskeluzi.com




                                              10

        Case 2:18-cv-01847-PP Filed 11/26/18 Page 10 of 10 Document 1
